Exhibit 10.1

 

AMENDED RATE CAP TRANSACTION AGREEMENT

 

This Amended  Rate Cap Transaction Agreement supersedes the previous Rate Cap
Transaction Agreement dated November 12, 2004 (“ the Trade Date”).

 

This Agreement is made as of November 15, 2004, by and among LASALLE BANK
NATIONAL ASSOCIATION (the “Floating Rate Payer”) and STANDARD PARKING
CORPORATION (the “Fixed Rate Payer”).

 

WHEREAS, the Fixed Rate Payer desires to enter into an arrangement for the
purpose of limiting its interest expense on certain existing floating rate
liabilities; and

 

WHEREAS, the Floating Rate Payer desires to enter into such an arrangement with
the Fixed Rate Payer;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                       Payment of Fixed Amount.  The Fixed
Rate Payer agrees to pay to the Floating Rate Payer a Fixed Amount USD
321,000.00 on or before November 16, 2004 (the “Fixed Rate Payer Payment Date”),
in consideration of the Floating Rate Payer agreeing to make a payment to the
Fixed Rate Payer for each Calculation Period (as defined below) during which the
Floating Rate (as defined below) exceeds the Cap Rate (as defined below).

 

2.                                       Payment of Floating Amounts.  The
Floating Rate Payer agrees to make a payment of the Floating Amount (as defined
below) on each Floating Rate Payer Payment Date (as defined below) in
immediately available funds at such location as the Fixed Rate Payer shall
direct.  For each Floating Rate Payer Payment Date, the Floating Rate Payer
shall deliver to the Fixed Rate Payer a notice containing a computation of the
Floating Amount payable.

 

3.                                       Definitions.  The applicable
definitions and provisions contained in the 2000 ISDA Definitions (as published
by the International Swap Dealers Association, Inc.) are incorporated by
reference into this Agreement.  In the event of any inconsistency between those
definitions and provisions and the provisions of this Agreement, the provisions
of this Agreement shall govern.

 

(a)                                  “Business Day” shall mean a day on which
banks are open in New York for the transaction of general commercial banking
business and on which dealings may be carried on in the London interbank
eurodollar market.

 

(b)                                 “Calculation Agent” shall mean the Floating
Rate Payer.

 

(c)                                  “Calculation Period” shall mean each period
from, and including, one Floating Rate Payer Payment Date to, but excluding, the
next following Floating Rate Payer Payment Date, except that (i) the initial
Calculation Period will commence on, and include, the Effective Date, and (ii)
the final Calculation Period will end on, but exclude, the Termination Date.

 

(d)                                 “Cap Rate” shall mean 2.50%.

 

(e)                                  “Designated Maturity” shall mean 3 Months.

 

(f)                                    “USD” and the sign “$” mean lawful
currency of the United States of America.

 

(g)                                 “Effective Date” shall mean January 12,
2005.

 

--------------------------------------------------------------------------------


 

(h)                                 “Floating Amount” with respect to any
Calculation Period shall mean an amount equal to (i) the amount by which the
interest earned on the Notional Amount for the Calculation Period at the
Floating Rate would exceed (ii) the amount of interest which would have been
earned on the Notional Amount for the Calculation Period at the Cap Rate, all
said calculations being based on a Floating Rate Day Count Fraction of
Actual/360.  (If the amount calculated in clause (i) shall be less than the
amount calculated under clause (ii), the Floating Amount for said Calculation
Period shall be zero).

 

(i)                                     “Floating Rate” means (i) with respect
to the initial Calculation Period, the rate determined for the Floating Rate
Option two (2) London and New York Banking Days prior to the Effective Date for
value on the Effective Date; and (ii) with respect to any subsequent Calculation
Period, the rate determined with respect to such period for the Floating Rate
Option.

 

(j)                                     “Floating Rate Option” shall mean
USD-LIBOR-BBA.

 

(k)                                  “Floating Rate Payer Payment Date” shall
mean the 12th day of each April, July, October, and January, commencing on April
12, 2005 and ending on the Termination Date, subject to adjustment in accordance
with the Modified Following Business Day Convention.

 

(l)                                     “Notional Amount” shall mean USD
30,000,000.00.

 

(m)                               “Reset Date” shall mean each Floating Rate
Payer Payment Date to, but not including, the Termination Date.

 

(n)                                 “Termination Date” shall mean July 12, 2006.

 

4.                                       Representations and Warranties - The
Fixed Rate Payer.  The Fixed Rate Payer hereby represents and warrants to the
Floating Rate Payer that:

 

(a)                                  The Fixed Rate Payer is a corporation
validly existing and in good standing under the laws of the jurisdiction of its
organization and such jurisdiction is a State of the United States of America.

 

(b)                                 The Fixed Rate Payer has the corporate power
and authority to own its property and assets and to carry on its business as
currently conducted.

 

(c)                                  The Fixed Rate Payer has the corporate
power to execute, deliver and perform this Agreement.

 

(d)                                 The execution, delivery and performance of
this Agreement (i) have been duly authorized by all requisite corporate or
organizational action on the part of the Fixed Rate Payer and (ii) will not (A)
violate (1) any provision of law, (2) the constitutional documents of the Fixed
Rate Payer, (3) any applicable order of any court or agency of government or
(4) any indenture, agreement or other instrument to which the Fixed Rate Payer
is a party or by which the Fixed Rate Payer or any of its property or assets is
bound, (B) be in conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any indenture, agreement or
other instrument to which the Fixed Rate Payer is a party or by which the Fixed
Rate Payer or any of its property or assets is bound or (C) result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any property or assets of the Fixed Rate Payer.

 

(e)                                  This Agreement has been duly executed and
delivered by the Fixed Rate Payer and constitutes a legal, valid and binding
obligation of the Fixed Rate Payer, enforceable in accordance with its

 

2

--------------------------------------------------------------------------------


 

terms (subject, as to enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency or similar laws from time to time in effect).

 

(f)                                    No action, consent or approval of, or
registration or filing with, or any other action by any governmental agency,
bureau, commission or court has been required in connection with the execution,
delivery and performance by the Fixed Rate Payer of this Agreement, or if so
required, such registration or filing has been made, such consent or approval
has been given or such other appropriate action has been taken.

 

5.                                       Representations and Warranties - The
Floating Rate Payer.  The Floating Rate Payer hereby represents and warrants to
the Fixed Rate Payer that:

 

(a)                                  The Floating Rate Payer is a bank organized
or formed under the laws of the United States of America.

 

(b)                                 The Floating Rate Payer has the corporate or
organizational power and authority to own its property and assets and to carry
on its business as currently conducted.

 

(c)                                  The Floating Rate Payer has the corporate
or organizational power to execute, deliver and perform this Agreement.

 

(d)                                 The execution, delivery and performance of
this Agreement (i) have been duly authorized by all requisite corporate or
organizational action on the part of the Floating Rate Payer and (ii) will not
(A) violate (1) any provision of law, (2) the constitutional documents of the
Floating Rate Payer, (3) any applicable order of any court or agency of
government or (4) any indenture, agreement or other instrument to which the
Floating Rate Payer is a party or by which the Floating Rate Payer or any of its
property or assets is bound, (B) be in conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
indenture, agreement or other instrument to which the Floating Rate Payer is a
party or by which the Floating Rate Payer or any of its property or assets is
bound or (C) result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any property or assets of the Floating
Rate Payer.

 

(e)                                  This Agreement has been duly executed and
delivered by the Floating Rate Payer and constitutes a legal, valid and binding
obligation of the Floating Rate Payer, enforceable in accordance with its terms
(subject, as to enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency or similar laws from time to time in effect).

 

(f)                                    No action, consent or approval of, or
registration or filing with, or any other action by any governmental agency,
bureau, commission or court has been required in connection with the execution,
delivery and performance by the Floating Rate Payer of this Agreement, or if so
required, such registration or filing has been made, such consent or approval
has been given or such other appropriate action has been taken.

 

6.                                       Assignment and Transfer.  Neither party
may assign or transfer its rights or obligations under this Agreement without
the prior written consent of the other party and any purported assignment in
violation of this Section shall be void; provided, however, that the consent to
transfer shall not be unreasonably withheld.

 

7.                                       Other Provisions Relating to the Fixed
Amount.  In no event shall the Fixed Amount (or any portion thereof) paid to the
Floating Rate Payer pursuant to Section 1 hereof be refundable, provided that
nothing contained herein shall be deemed to constitute a waiver by the Fixed
Rate Payer of any of its rights to collect

 

3

--------------------------------------------------------------------------------


 

damages from, or to enforce other remedies against, the Floating Rate Payer in
the event that the Floating Rate Payer fails to perform its obligations
hereunder.

 

8.                                       Amendments and Waivers.  No amendment,
modification or waiver with respect to this Agreement will be effective unless
in writing and executed by each of the parties hereto.

 

9.                                       Notices.  All notices, requests and
other communications to either party hereunder shall be in writing and shall be
given to such party at its address, telex or telecopier number set forth on the
signature page hereof or such other address, telex or telecopier number as such
party may hereafter specify for the purpose of notice to the other party.

 

10.                                 Termination.  This Agreement shall terminate
on the Termination Date, subject to any applicable requirement for payment as
set forth in Section 2 hereof.

 

11.                                 Governing Law.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

12.                                 Authorization Documents.  Upon the execution
of this Agreement, the Fixed Rate Payer shall promptly deliver to the Floating
Rate Payer, certified evidence of the authority, incumbency and specimen
signature of each authorized person executing this Agreement on its behalf.

 

13.                                 Account Details:

 

Payments to the Floating Rate Payer:

LaSalle Bank National Association, ABA #0710-0050-5, A/C

2090102-9030, Attn: Derivatives Operations

Payments to the Fixed Rate Payer:

 

 

Please advise

 

14.                                 Relationship Between the Parties.  Each
party represents to the other party that:

 

(a)                                  Non-Reliance.  It is acting for its own
account, and it has made its own independent decisions to enter into this
Transaction and as to whether this Transaction is appropriate or proper for it
based upon its own judgment and upon advice from such advisors as it has deemed
necessary.  It is not relying on any communication (written or oral) of the
other party as investment advice or as a recommendation to enter into this
Transaction; it being understood that information and explanation related to the
terms and conditions of this Transaction shall not be considered investment
advice or a recommendation to enter into this Transaction.  No communication
(written or oral) received from the other party shall be deemed to be an
assurance or guarantee as to the expected results of this Transaction.

 

(b)                                 Assessment and Understanding.  It is capable
of assessing the merits of and understanding (on its own behalf or through
independent professional advice), and understands and accepts the terms,
conditions and risks of this Transaction.  It is also capable of assuming, and
assumes, the risks of this Transaction.

 

(c)                                  Status of Parties. The other party is not
acting as a fiduciary or an advisor to it in respect of this Transaction.

 

4

--------------------------------------------------------------------------------


 

15.                                 Waiver of Jury Trial.   Each party
irrevocably waives any and all right to trial by jury in any legal proceeding
instituted in connection with this Agreement or this Transaction to the fullest
extent permitted by law.  As to any matter for which a jury trial cannot be
waived, each party agrees not to assert any such matter as a cross claim or
counterclaim in, nor move to consolidate the same with, any legal proceeding in
which a jury trial is waived.”

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

By:

/s/ Doreen Nosek

 

By:

/s/ Jennifer Bonifazi

 

 

Name: Doreen Nosek

 

Name: Jennifer Bonifazi

 

Title: Treasury Officer

 

Title: Assistant Vice President of Derivatives Operations

 

Address:

540 West Madison Avenue

 

Suite 2132

 

Chicago, IL 60661

 

 

Attention:

Treasury Documentation

Facsimile:

312-992-5847/5852

Phone:

312-992-5844

 

 

STANDARD PARKING CORPORATION

 

 

By:

/s/ G. Marc Baumann

 

 

Name: G. Marc Baumann

 

Title: Chief Financial Officer

 

Address:

900 N. Michigan Avenue

 

Suite 1600

 

Chicago, IL 60611

 

 

Attention:

G. Marc Baumann

Facsimile:

312-640-6165

Telephone:

312-274-2199

 

5

--------------------------------------------------------------------------------

 

 